DETAILED ACTION
This office action is in response to applicant’s filing dated March 14, 2022 and April 13, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 

Status of Claims
Claim(s) 2, 3, 6-20, and 25-28 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 14, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 2, 9, and 26; cancelation of claims 1, 4, 5, and 21-24; and addition of new claims 27 and 28.
Applicants elected with traverse of Group I, drawn to a method of regulating appetite, or treating or preventing an appetite disorder or a metabolic disorder in a subject, comprising administering to the subject a therapeutically effective amount of a modulator capable of modulating the activity of a DEG/ENaC receptor as the elected invention and amiloride (Figure 4):

    PNG
    media_image1.png
    215
    408
    media_image1.png
    Greyscale

as the elected compound species and regulating appetite as the elected method species in the reply filed on November 1, 2019.  The requirement is still deemed proper.  Claim(s) 8, 14, 16, 17, 20, and 25 remain withdrawn.
Amiloride has been construed as a compound of the formula of claim 12 wherein R1-R8 are each H and X is halogen, Cl.
New claims 27 and 28 are directed to the elected invention and thus are presently under examination.
Claims 2, 3, 6, 7, 9-13, 15, 18, 19, and 26-28 are presently under examination as they relate to the elected species: amiloride and regulating appetite.

Priority
The present application is a national stage entry of PCT/CN2016/094160 filed on August 9, 2016.  The effective filing date of the instant application is August 9, 2016.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 6, 7, 9-13, 15, 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagatwala et al (The Journal of Clinical Hypertension, 2014; 16(1):47-53) in view of George (Br Med J, 1984; 289(6452):1093-1094) and Eriksson et al (Eur J Clin Pharmacol, 1994; 46:469-472).
	Regarding claims 2, 3, 9, 12, 13, 26, and 27, Bhagatwala teaches overactivity of the epithelial sodium channel (ENaC) is considered to be one mechanism underlying obesity-related blood pressure (BP) elevation; in an open-labeled, nonplacebo-controlled  clinical  trial  (Clinicaltrials.gov:  NCT-01308983), the authors aimed to comprehensively evaluate the effects of amiloride monotherapy, an ENaC blocker, on BP and cardiovascular risk in young adults with prehypertension (n=17); the mean body mass index of participants was 28.45±1.30 kg/m2 (abstract), suggesting that on average, participants were overweight or obese (page 50, left, last paragraph); following 10 mg daily amiloride for 4 weeks, peripheral systolic BP (SBP), central SBP, and carotid-radial  pulse  wave  velocity were significantly reduced; following amiloride monotherapy for 4 weeks, a significant increase in serum aldosterone was observed; ENaC inhibition by amiloride may be used as an early intervention to halt the progression to full hypertension and cardiovascular disease in young adults with prehypertension (abstract).  Moreover, the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7) introduced the new term prehypertension for adults with systolic blood pressure (SBP) of 120 mm Hg to 139 mm Hg and/or diastolic blood pressure (DBP) of 80 mm Hg to 89 mm Hg to recognize the negative impact of BP elevation on cardiovascular  disease  (CVD)  risk; the prevalence of prehypertension in disease-free adults to be 36.3%; it is estimated that approximately 40% of individuals with prehypertension progress to hypertension within 2 years; as such, it is critical to intervene early to stop the progression of prehypertension to hypertension, and hypertension to complicated hypertension later in life; the JNC 7 recommends a lifestyle modification approach including weight loss, dietary changes, and regular aerobic exercise for the treatment of prehypertension; several randomized controlled trials have demonstrated the effectiveness of weight loss and dietary changes; specifically, reductions in sodium intake and increased consumption of fruits and vegetables have been shown to lower BP over time and thus reduce the future risk of hypertension and CVD (page 47, left).  
	Thus, Bhagatwala teaches a method of treating prehypertension in an overweight or obese subject comprising administering amiloride monotherapy.  Obesity or overweight read on metabolic disorder as evidenced by the instant specification (see page 2, last paragraph), thus the subjects treated are subjects having a metabolic disorder.
	Bhagatwala does not explicitly teach the amiloride is administered 15 minutes to 3 hours before food consumption.  However, George teaches food present in the diet can influence drug bioavailability; the first effect of food is to modify gastric emptying and so the rate of drug absorption, food may reduce absorption from the gastrointestinal tract of drugs which are partly ionized, amiloride for example (page 1093, left, last paragraph).  
	Moreover, Eriksson teaches the effects of amiloride on insulin action were evaluated in healthy subjects (abstract); subjects took capsules containing 5 mg amiloride fasting 1 h before breakfast (page 469, right, 3rd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to administer amiloride before food consumption in view of the teachings of the prior art which suggest that food may reduce absorption of amiloride from the gastrointestinal tract.  Moreover, the prior art teaches a suitable treatment regimen to determine effects of amiloride include administering oral amiloride capsules 1 hr. prior to breakfast (i.e. food consumption).  Moreover, it would have been prima facie obvious to utilize the treatment regimen of Bhagatwala and Eriksson as starting points for optimizing treatment regimen of amiloride for use in a method of treating prehypertension in an overweight or obese subject comprising administering amiloride monotherapy.  Furthermore, treatment regimen is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosing regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosing regimen, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
The prior art is silent regarding “suppressing appetite.”  However: “suppressing appetite” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (amiloride) is being administered to the same subjects (a subject suffering from the metabolic disorder, overweight or obesity). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “suppressing appetite,” by practicing the method made obvious by the prior art: “the administration of amiloride to a patient suffering from the metabolic disorder, overweight or obesity,” one will also be  “suppressing appetite,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“suppressing appetite”) of the method made obvious by the prior art (“the administration of amiloride to a patient suffering from the metabolic disorder, overweight or obesity”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Regarding the effective amount of amiloride of instant claims 2, 6, and 7, Bhagatwala teaches 10 mg amiloride was administered daily for 4 weeks (Abstract).   A dose of 10 mg is construed to read on an effective amount as evidenced by the instant specification which teaches the modulator is amiloride and is administered as a pharmaceutical composition formulated as a single dose in the range of 0.1-100 mg/dose.  Similarly, regarding claim 15, Bhagatwala teaches 10 mg amiloride was administered daily for 4 weeks (Abstract) and compliance with the amiloride monotherapy was assessed by pill counts at week 4 (page 48, left, 3rd paragraph).  Assuming an average weight of an adult is about 84 kg (Table 1); a dose of 10 mg for a patient 84 kg in weight is equivalent to 0.11 mg/kg amiloride.  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

With regard to claims 6, 7, 10, and 19, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 9, Bhagatwala teaches compliance with amiloride monotherapy was assessed by pill counts at week 4.  Thus, amiloride was administered in pill form which reads on orally.

Regarding claims 11 and 18, amiloride reads on an inhibitor capable of inhibiting both an ENaC channel and an ASIC channel and an ASIC-targeting modulator as evidenced by the instant specification (see page 8, 4th paragraph).  
Taken together, all this would result in the practice of the method of claims 2, 3, 6, 7, 9-13, 15, 18, 19, 26, and 27 with a reasonable expectation of success.


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagatwala et al (The Journal of Clinical Hypertension, 2014; 16(1):47-53) in view of George (Br Med J, 1984; 289(6452):1093-1094) and Eriksson et al (Eur J Clin Pharmacol, 1994; 46:469-472) as applied to claims 2, 3, 6, 7, 9-13, 15, 18, 19, 26, and 27 above, and further in view of Egan et al (Nat Rev Cardiol, 2015; 12:289-300).
As set forth above, Bhagatwala, George, and Eriksson suggest a method of treating prehypertension in an overweight or obese subject comprising administering amiloride monotherapy before food consumption.  Bhagatwala further teaches that inclusion criteria were age between 18 and 35 years and peripheral BP in the prehypertensive range (i.e., 120-139/80-89 mm Hg) and exclusion criteria were history of any acute or chronic medical illnesses (page 48, left, 4th paragraph).  Moreover, Bhagatwala teaches amiloride is well-tolerated and devoid of any major side effects, which make its use desirable as early intervention to halt the progression to full hypertension and CVD (page 52, right, last paragraph). Thus, the subjects of Bhagatwala had no known conditions other than prehypertension and had not progressed to full hypertension.   The Examiner acknowledges that Bhagatwala teaches overactivity of the epithelial sodium channel (ENaC) is considered to be one mechanism underlying obesity-related blood pressure elevation (abstract).  Moreover, it is well-recognized that hypertension is a complex disorder caused by a variety of factors including genetics.  Moreover, Egan teaches Prehypertension, defined as blood pressure in the range of 120–139/80–89mmHg, by the Seventh Joint National Committee on Hypertension (JNC 7) (page 289, left 1st paragraph) and that JNC 7 guidelines noted that prehypertension is not a disease and does not require pharmacotherapy in the absence of compelling indications, such as previous cardiovascular disease (page 289, left, last paragraph).  Thus, the subjects of Bhagatwala read on a subject that is not suffering from an obesity-associated disorder.
Taken together, all this would result in the practice of the method of claim 28 with a reasonable expectation of success.

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
	
Conclusion
Claims 2, 3, 6, 7, 9-13, 15, 18, 19 and 26-28 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628